Citation Nr: 0805816	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  03-21 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a higher initial rating for a low back 
disability (postoperative residuals of a laminectomy at L4-
L5), rated as 20-percent disabling prior to August 1, 2006, 
and as 40-percent disabling since.

2.  Entitlement to an initial rating higher than 10 percent 
for associated radiculopathy of the left lower extremity from 
December 11, 2003 to January 9, 2005; a rating higher than 
zero percent (i.e., a compensable rating) from January 10, 
2005 to July 31, 2006; and a rating higher than 10 percent 
since August 1, 2006.

3.  Entitlement to an initial rating higher than 10 percent 
for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty in the military 
from January 1977 to November 1983 and from November 1992 to 
July 2000.  He indicated on his claim application (VA Form 
21-526), however, that his second period of service began 
earlier - in January 1987.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 decision of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

To support his claim, the veteran testified at a Travel Board 
hearing before the undersigned judge in August 2006.  
Earlier, he also testified at a hearing before RO personnel 
in September 2005. 

The Board issued a decision in March 2007 partially granting 
the claims concerning the low back disability and associated 
left lower extremity radiculopathy.  To the extent the Board 
denied his claims, the veteran appealed that decision to the 
U. S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to an October 2007 Order and Joint Motion, the Court 
partially vacated the Board's decision in order for the Board 
to (1) provide adequate consideration and discussion of the 
factors of functional loss for the lumbar spine disability as 
discussed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995); (2) clarify its reasons and bases for 
the staged ratings assigned for the veteran's left lower 
extremity neurological disability; and (3) provide adequate 
reasons and bases for its choice to evaluate his plantar 
fasciitis under 38 C.F.R. § 4.71a, Diagnostic Code 5278, claw 
foot (pes cavus), with an explanation as to why it did not 
choose to evaluate this disability under any other 
potentially relevant diagnostic code.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).

After receiving this case back from the Court, the Board sent 
the veteran and his representative a letter in November 2007 
informing them they had 90 days to submit additional 
evidence.  They responded in December 2007, indicating they 
have nothing else to submit, so they asked the Board to 
please proceed immediately with the readjudication of the 
claims.


FINDINGS OF FACT

1.  Throughout the entire appeal period, under the rating 
criteria in effect prior to September 2002, although the 
veteran's low back intervertebral disc syndrome (IVDS) 
exhibits severe, recurring attacks with little intermittent 
relief when considering functional loss, it does not exhibit 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, which would warrant a higher evaluation.  There is 
also no evidence or allegation of vertebral fracture or 
ankylosis.

2.  Under the criteria in effect since September 2002 and 
September 2003, the veteran's low back disability does not 
cause unfavorable ankylosis of the entire thoracolumbar spine 
or any ankylosis at all.  Although there is functional loss 
upon motion of the thoracolumbar (thoracic and lumbar) 
segments of his spine, the level of functional loss does not 
entitle him to a higher rating.  And while he has IVDS, there 
are no indications of incapacitating episodes having a 
duration of at least six weeks during the past 12 months.  

3.  From December 11, 2003 to January 9, 2005, the associated 
radiculopathy in the veteran's left lower extremity was 
"mild".  

4.  From January 10, 2005 to July 31, 2006, the associated 
radiculopathy in the veteran's left lower extremity continued 
to be "mild".  

5.  The same has been true since August 1, 2006; the 
associated radiculopathy in the veteran's left lower 
extremity has remained "mild".  

6.  The veteran's bilateral plantar fasciitis causes pain and 
marked tibial varum bilaterally; but his disability is 
productive of no more than "moderate" impairment without 
any specific functional loss.


CONCLUSIONS OF LAW

1.  For the period prior to August 1, 2006, the criteria are 
met for a higher initial disability rating of 40 percent, but 
no greater, for the veteran's service-connected IVDS of the 
lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (in effect prior to September 23, 2002); 4.71a, 
Diagnostic Codes 5293, 5243 (in effect as of September 23, 
2002 and September 26, 2003).  

2.  Even since August 1, 2006, the criteria have not been met 
for a disability rating higher than 40 percent for the 
veteran's service-connected IVDS of the lumbar spine.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002); 4.71a, Diagnostic 
Codes 5293, 5243 (in effect as of September 23, 2002 and 
September 26, 2003).  

3.  From December 11, 2003 to January 9, 2005, the criteria 
are not met an initial disability rating higher than 10 
percent for radiculopathy of the left lower extremity 
associated with the veteran's service-connected IVDS.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.124a, Diagnostic Code 8520 (2007).  

4.  From January 10, 2005 to July 31, 2006, the criteria are 
met for a higher disability rating of 10 percent, but no 
greater, for the radiculopathy in the left lower extremity 
associated with the veteran's service-connected IVDS.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.124a, Diagnostic Code 8520 (2007).  

5.  Since August 1, 2006, the criteria are not met for a 
disability rating higher than 10 percent for the 
radiculopathy in the left lower extremity associated with the 
veteran's service-connected IVDS.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 
(2007).  

6.  The criteria are not met for an initial disability rating 
higher than 10 percent for the veteran's bilateral plantar 
fasciitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.27, 4.71a, Diagnostic Codes 5099-5278, 
5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in January 2002, 
February 2005, and March 2006.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing her about the information and 
evidence not of record that was necessary to substantiate the 
original service connection and downstream initial rating 
claims; (2) informing him about the information and evidence 
the VA would seek to provide; (3) informing him about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

In addition, the latter March 2006 letter from the RO further 
advised the veteran that a disability rating and an effective 
date is assigned when service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The claims at issue stem from an initial rating assignment.  
In this regard, the Court has held that an appellant's filing 
of a notice of disagreement (NOD) regarding an initial 
disability rating and effective date, such as the case here, 
does not trigger additional section 5103(a) notice.  Indeed, 
the Court has determined that to hold that section 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 
sections 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In any event, here, the 
RO provided the veteran with March 2006 Dingess notice 
pertaining to disability rating and effective date elements, 
and also notice pertinent to his increased initial rating 
claim as well.  It is simply an issue as to the timing of the 
notice.  

In this regard, in Pelegrini II, the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the February 2005 and March 2006 VCAA 
notices were provided after the initial March 2002 AOJ 
decision.  However, the Federal Circuit Court and Veterans 
Claims Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication 
- as a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, after the RO issued its last June 2006 SSOC, 
it did not go back and readjudicate the claims by way of a 
subsequent SSOC when the veteran responded with additional 
private medical evidence and employment records.  So in 
essence, based on the above caselaw, the timing defect in 
VCAA notice was not rectified.  Although the Court also 
recently held the failure of the claimant to submit 
additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless, see, e.g., Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007), since the veteran did in fact submit additional 
pertinent records following the additional VCAA notice, in 
this case, Medrano does not exempt the RO from issuing a 
subsequent readjudication.  Thus, the timing error remains.       

In this regard, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice is presumed prejudicial, and the VA has the burden of 
rebutting this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim") (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, No. 
05-0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

The Board finds that the presumption of prejudice due timing 
error as required has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, 
he reasonably understands from the notices provided what was 
needed.

Specifically, the veteran submitted private medical evidence, 
lay statements, hearing testimony, and employment records, 
clearly showing actual knowledge of the evidence required to 
substantiate his claims on appeal.  In fact, in a July 2006 
VA Form 646, the veteran discussed specific criteria required 
for a higher back rating.  He also submitted detailed 
statements and testimony discussing the impact of his 
service-connected disabilities on his employment and daily 
life.  In addition, all VCAA notices provided by the VA are 
clear and pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claims.  In December 2007, the veteran's representative 
indicated they had nothing further to submit. Overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  There is no allegation or 
evidence that the timing error affected the essential 
fairness of the adjudication of the claims.     

As for the duty to assist, the RO has secured his service 
medical records (SMRs), VA treatment records, and afforded 
him several VA examinations.  The veteran was given the 
opportunity to testify at both a personal hearing before RO 
personnel and at a Travel Board hearing.  This case has also 
been reviewed and remanded by the Court.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.   

Governing Laws and Regulations for Higher Disability Ratings

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that each and every piece of evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

If a veteran has an unlisted disability, it will be rated 
under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Generally speaking, the degree of impairment resulting from a 
disability is a factual determination and usually the Board's 
primary focus in such cases is on the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  But 
in Fenderson v. West, 12 Vet. App. 119, it was held that the 
rule from Francisco does not apply where the appellant, as 
here, has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson, 12 Vet. App. at 125-26.

Low Back Disability

The veteran injured his low back in 1978 during his active 
military service while being transferred from a helicopter to 
a ship.  His onset of foot pain was in 1989 or 1990.  He 
underwent an L4-L5 laminectomy for his back problem in August 
1998.  Following his separation from active service in July 
2000, he filed a claim for service connection in June 2001.  
Disc herniation and a broad-based lumbar disc bulge have also 
been diagnosed as part of his service-connected back 
condition.  See private January 2004 magnetic resonance 
imaging (MRI) report.  Arthritis has also been associated 
with his service-connected disability.  During the course of 
the appeal, VA has evaluated the veteran's lumbar back 
disorder under multiple diagnostic codes.  His IVDS of the 
lumbar spine was originally evaluated as 20-percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect 
prior to September 23, 2002).  Subsequently, after the 
September 2002 and 2003 amendments, the 20 percent rating for 
IVDS remained in effect under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (in effect after September 26, 2003).  In any 
event, the veteran seeks a disability rating beyond 20 
percent throughout the entire appeal period.      

Prior to September 23, 2002, Diagnostic Code 5293, 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief, warrants a 
40 percent evaluation.  Moderate intervertebral disc syndrome 
with recurring attacks warrants a 20 percent evaluation, mild 
intervertebral disc syndrome warrants a 10 percent 
evaluation, and postoperative cured intervertebral disc 
syndrome is noncompensable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect prior to September 23, 2002).  

The Board emphasizes Diagnostic Code 5293 involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion for the lumbar vertebrae.  VAOPGCPREC 
36-97.  

The Board now turns to analysis of the evidence of record.  
The evidence of record is supportive of a higher 40-percent 
rating for the veteran's IVDS throughout the entire period 
under Diagnostic Code 5293, as written prior to the September 
23, 2002 amendments.  38 C.F.R. § 4.7.  In this regard, the 
Board acknowledges the medical evidence of record never 
specifically documented that his IVDS of the lumbar spine 
causes severe, recurring attacks with little intermittent 
relief, which is what is required for a higher rating.  

However, per the Court's instructions in the October 2007 
Joint Motion, the Board has considered the effect of 
functional loss in rating the veteran's disability under 
Diagnostic Code 5293.  According to the veteran's hearing 
testimony, an October 2006 personal statement with employment 
records, and statements to private physicians and February 
2002, March 2005, and March 2006 VA examiners, the veteran 
consistently has reported missing anywhere from one to four 
days a month of work due to his low back disability.  He has 
reported increasing difficulty concentrating at work due to 
his back pain, with diminished income due to his disability.  
Medical records also document weakness, tenderness, muscle 
spasm, extreme difficulty squatting, lifting, and running due 
to his IVDS.  Various physicians have consistently 
administered steroid injections in order to treat the 
veteran's persistent pain.  Most importantly, although his 
range of motion on forward flexion has varied from 45 to 85 
degrees, which is not indicative of a higher 40 percent 
rating, pain has also been documented upon any flexion of the 
lumbar spine.  For purposes of disability ratings, painful 
motion is equivalent to limited motion.  See Powell v. West, 
13 Vet. App. 31, 33-34 (1999).  See also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995) (painful motion of a major joint 
by degenerative arthritis deemed to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in).  Therefore, due to his significant 
functional loss, the veteran is entitled to a higher 40-
percent rating for his IVDS under the pre-2002 version of 
Diagnostic Code 5293.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 206.  See also VAOPGCPREC 36-97.  
  
The Board now has to consider whether the veteran is entitled 
to a rating beyond 40 percent for his IVDS at any point 
during the entire appeal period.  

In this respect, during the course of this appeal, the 
applicable rating criteria for IVDS were amended effective 
September 23, 2002.  67 Fed. Reg. 54,345-54,349 (Aug. 22, 
2002).  Shortly thereafter, these changes were incorporated 
into subsequent changes to the rating criteria applicable to 
the remaining diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which were effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
after, but not prior to, September 23, 2002, and September 
26, 2003, respectively.      

The 2002 amendments allow for IVDS to be evaluated based on 
incapacitating episodes or based on chronic orthopedic and 
neurologic manifestations combined.  The 2003 amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.        

The RO addressed the three sets of criteria during the course 
of the appeal, and also provided the veteran with copies of 
all three criteria in the SOC and SSOCs.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The criteria for evaluating incapacitating episodes of IVDS 
under the September 2002 and September 2003 revisions are 
essentially the same, except that the diagnostic code for 
IVDS was changed from 5293 to 5243.  Thus, for the sake of 
clarity, the Board will only analyze IVDS under the 
regulations prior to September 2002 and after September 
2003.  

Prior to September 23, 2002, as noted above, Diagnostic 
Code 5293, IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, warrants a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002).  

As of September 26, 2003, the amendments stipulate that the 
veteran's IVDS (preoperatively or postoperatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 
38 C.F.R. § 4.25.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:
 
A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

As of September 26, 2003, IVDS and lumbosacral strain can 
also be rated under the General Rating Formula for Diseases 
and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5243 (in effect after 
September 26, 2003).  

The Board once again turns to an analysis of the evidence of 
record to determine if the veteran is entitled to a 
disability rating higher than 40 percent for his IVDS during 
any period of time after August 1, 2000.  However, the Board 
finds no basis to award a disability rating greater than 40 
percent for the veteran's IVDS under any version of the 
rating criteria during the entire appeal period.  38 C.F.R. 
§ 4.7.      
   
With respect to the criteria in existence before the 
September 2002 and September 2003 amendments, the veteran's 
lumbar spine disability could be rated under a variety of 
diagnostic codes that could entitle the veteran to a 
disability rating greater than 40 percent.  However, private 
treatment records and VA examinations conducted in February 
2002, March 2005, and March 2006 show no evidence of 
vertebral fracture (Diagnostic Code 5285), complete ankylosis 
of the spine (Diagnostic Code 5286), or unfavorable ankylosis 
of the lumbar spine (Diagnostic Code 5289).  Therefore, these 
diagnostic codes will not be applied.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  

Although the above VA examinations and VA treatment records 
demonstrate some evidence of limitation of motion of the 
lumbar spine (Diagnostic Code 5292), sacro-iliac injury 
(Diagnostic Code 5294), and lumbosacral strain (Diagnostic 
Code 5295), the veteran is already in receipt of the maximum 
40-percent rating available under these diagnostic codes.  
When a disability is assigned the maximum rating for loss of 
range of motion, application of the factors for functional 
loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  As such, the veteran may only receive a higher 
rating under a different diagnostic code or on an extra-
schedular basis.  See Butts, supra. 

With regard to the previous criteria before September 2002 
for IVDS, the evidence does not support a rating higher than 
40 percent under Diagnostic Code 5293.  That is, although 
there is evidence of left lower extremity radiculopathy, 
sciatica, nerve root compression, weakness, and pain, there 
are no persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, which would warrant a 60 percent evaluation under 
Diagnostic Code 5293.  The Board notes reflexes were 
generally normal with two exceptions when the left Achilles 
reflex was absent per a January 2004 VA treatment record and 
more recently when diminished reflexes were noted per the 
report of the March 2006 VA examiner.  Still, this evidence 
does not demonstrate a level of severity to warrant a 60-
percent rating.  Overall, private medical records and VA 
examinations of record generally provide evidence against a 
higher 60-percent rating under the earlier pre-September 2002 
criteria for Diagnostic Code 5293.      
                        
The Board now turns to the new rating criteria in effect 
after September 2002 and September 2003.  Under these 
regulations, the veteran's IVDS is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 

Under the September 2003 amendments, as to orthopedic 
manifestations of his IVDS under Diagnostic Code 5243, the 
evidence of record does not demonstrate a rating beyond 40 
percent.  Specifically, there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine warranting a 
higher 50 percent evaluation or unfavorable ankylosis of the 
entire spine warranting a higher 100 percent evaluation.  In 
fact, there is no mention of ankylosis at all in the 
evidence of record.  

With regard to functional loss, it was noted that the veteran 
wears a back brace at times and must receive steroid 
injections.  It is clear there has been some impact on his 
activities of daily living and his ability to work a full 
schedule at his job as a financial advisor at times.  He has 
reported increasing difficulty concentrating at work due to 
his back pain, with diminished income due to his disability.  
At the Travel Board hearing, he mentioned difficulty with 
prolonged sitting or standing.  Medical records also document 
weakness, tenderness, muscle spasm, extreme difficulty 
squatting, lifting, and running due to his IVDS.  Pain has 
also been documented upon any flexion of the lumbar spine.  
Although his functional loss is significant, it is more than 
adequately represented in the current 40-percent rating 
assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 206.  In other words, the level of severity of his 
functional loss does not cause limitation of motion of 
flexion, extension, lateral flexion, or rotation, which would 
make his degree of disability in any way approximate to 
ankylosis, which is required for entitlement to a higher 
rating.       

Under both the September 2002 and 2003 amendments, as to 
incapacitating episodes under Diagnostic Code 5243, the VA 
examinations of record do not reflect incapacitating episodes 
having a total duration of at least at least six weeks during 
the past 12 months.  The medical evidence of record does not 
document any instances of incapacitating episodes as defined 
by VA regulation.  While the veteran may well have resorted 
to bed rest as self-treatment, the claims file contains no 
evidence of a physician having actually prescribed bed rest 
as a modality of treatment.  

In summary, the Board finds that the evidence supports a 
disability rating of 40 percent, but no higher, throughout 
the entire appeal period for the veteran's lumbar spine IVDS 
under any applicable version of the rating criteria.  
38 C.F.R. § 4.3.  



Left Leg Neurological Disability

The veteran's radiculopathy of the left lower extremity 
associated with his low back disability, has been rated as 10 
percent disabling from December 11, 2003 to January 9, 2005, 
as zero percent disabling (i.e., noncompensable) from January 
10, 2005 to July 31, 2006, and as 10 percent disabling 
from August 1, 2006 onward.
His noncompensable and 10-percent ratings for his left lower 
extremity neuropathy associated with his IVDS have been 
assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a higher 40 percent 
rating; and severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy warrants a 60 percent rating.  
With complete paralysis of the sciatic nerve, which warrants 
an 80 percent rating, the foot dangles and drops, there is no 
active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  
  
Throughout the entire appeal period from December 11, 2003 to 
the present, as to neurological manifestations of his IVDS on 
his left lower extremity, there is evidence suggestive of 
"mild" incomplete paralysis of the sciatic nerve warranting 
a 10 percent rating.  38 C.F.R. § 4.7.  Therefore, 
from January 10, 2005 to July 31, 2006, the Board has now 
assigned a higher 10-percent rating, as opposed to a 
noncompensable rating.  Although a February 2005 private 
treatment record from Dr. W.W. indicates that steroid 
injections have given the veteran "complete relief" from 
his discogenic symptoms, personal hearing testimony from 
September 2005 and a subsequent treatment record from Dr. 
W.W. dated in January 2006 still document the veteran's 
complaints of lower left extremity pain.  In essence, there 
are still some limited complaints showing continued nerve 
root compression with radiculopathy from January 10, 2005 to 
July 31, 2006.  Therefore, a 10 percent rating is now 
assigned for this time period as well.       

The question is now whether he is entitled to a rating higher 
than 10 percent throughout the entire appeal period.  Prior 
to December 11, 2003, the February 2002 VA examiner 
documented no neurological abnormalities.  However, in 
December 2003, Dr. D.G. noted radiculopathy of the left lower 
extremity with no weakness or numbness.  Subsequent private 
records, VA treatment records, and VA examinations revealed 
periodic sciatica, radiculopathy, decreased sensation at 
times, some diminished reflexes, and left leg pain with X-ray 
evidence of nerve root compression.  There were occasional 
reports of left leg weakness, but at times there were also 
objective findings of no weakness.  Overall, the evidence of 
record from December 2003 to the present reveals that the 
veteran's radiculopathy is more intermittent in nature, and 
is not characterized by foot drop, significant weakness, 
significant sensory loss, bowel or bladder impairment, muscle 
atrophy, loss of strength, or loss of reflexes.  Straight leg 
raise testing was mostly negative.  The veteran reported 
atrophy at the Travel Board hearing, but this was never 
medically documented by any physician of record.  Absent 
objective evidence of these neurological factors, his 
disability is only "mild" in degree.  Therefore, although a 
10 percent rating is now warranted from January 10, 2005 to 
July 31, 2006, the preponderance of the evidence is against a 
disability rating higher than 10 percent for his left lower 
extremity radiculopathy from December 11, 2003 to the 
present.  38 C.F.R. § 4.3.

Bilateral Plantar Fasciitis

The veteran's bilateral plantar fasciitis disability is 
currently evaluated as 10-percent disabling by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code 5099-5278, claw foot (pes 
cavus).  The rating criteria do not list a specific 
diagnostic code for plantar fasciitis.  The disorder has, 
therefore, been rated as analogous to acquired flatfoot 
because the RO felt the functions affected, the anatomical 
localization, and the symptomatology are most closely 
analogous to this disorder.  See 38 C.F.R. § 4.20.      

However, pursuant to an October 2007 Order and Joint Motion, 
the Court partially vacated and remanded the Board's decision 
in order for the Board to provide adequate reasons and bases 
for its continuing choice to evaluate the veteran's plantar 
fasciitis under 38 C.F.R. § 4.71a, Diagnostic Code 5278, claw 
foot (pes cavus), with an explanation as to why it did not 
choose to evaluate the disability under any other potentially 
relevant diagnostic code.  See Butts, supra.

In this regard, upon a further review of the evidence, the 
Board believes a more appropriate evaluation would be under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, other foot injuries.  
Concerning this, the Board will evaluate the disability under 
the most appropriate diagnostic code that provides the most 
favorable evaluation.  
See Butts, supra.  Specifically, there is no evidence or 
allegation of flat foot (Diagnostic Code 5276), weak foot 
(Diagnostic Code 5277), pes cavus (Diagnostic Code 5278), 
Morton's disease / metatarsalgia (Diagnostic Code 5279), 
hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic 
Code 5282), or malunion or nonunion of the tarsal or 
metatarsal bones (Diagnostic Code 5283).  In fact, the March 
2006 VA foot examiner specifically found the absence of pes 
planus, pes cavus, hallux valgus, and metatarsalgia.  
Therefore, these diagnostic codes will not be applied.  
  
Under Diagnostic Code 5284, a 10-percent evaluation is 
provided for a "moderate" foot injury.  A 20-percent 
evaluation is provided for a "moderately severe" foot 
injury.  A 30-percent evaluation is provided for a "severe" 
foot injury.  The Note to Diagnostic Code 5284 indicates that 
a maximum 40-percent rating will be assigned for actual loss 
of use of the foot.  38 C.F.R. § 4.71a.  The words 
"moderate," "moderately severe," and "severe" are not defined 
in Diagnostic Code 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

Upon review of the evidence, the Board finds that the overall 
disability picture more closely approximates the criteria for 
the current 10-percent higher rating.  
38 C.F.R. § 4.7.  Specifically, SMRs show the veteran was 
treated for and diagnosed with bilateral plantar fasciitis 
during service.  He was given orthopedic foot inserts to 
treat the disorder, and continues to periodically get 
refitted for new orthotics.  VA examinations dated in 
February 2002, March 2005, and March 2006 document the 
veteran's reports of intermittent daily pain over the plantar 
surface of his foot, even with the use of orthotics.  These 
examinations revealed marked tibial varum with a rapid 
rearfoot eversion.  Private podiatrist records from 2002 to 
2005 noted an abnormal gait due to bilateral pronation 
syndrome.  However, the bone, joint, and muscle examinations 
were normal.  The March 2006 examiner noted painful motion of 
the forefoot of both feet.  However, at the August 2006 
Travel Board hearing, the veteran contradicted this previous 
assertion of daily foot pain by indicating that there was no 
foot pain when he used his orthotics.  Most significantly, 
the veteran himself denied that his bilateral plantar 
fasciitis caused any functional loss or effect on his 
employment according to the reports of the February 2002 and 
March 2005 VA examiners.  In addition, overall, VA and 
private records show no objective evidence of probative 
symptoms such as weakness, stiffness, cramping in the foot, 
deformities, swelling, crepitus, calluses, forefoot 
inversion, or forefoot abduction & adduction, ultimately 
providing strong evidence against a higher rating under 
Diagnostic Code 5284.       

Furthermore, even if the Board were to continue to rate the 
veteran's bilateral plantar fasciitis disability by analogy 
under Diagnostic Code 5099-5278, claw foot (pes cavus), the 
evidence of record does not demonstrate the criteria required 
for a higher 20 or 30-percent rating, that is, there is no 
evidence of all toes extending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.    

In sum, the preponderance of the evidence demonstrates 
bilateral foot disability that is "moderate" in severity, 
entitling the veteran to only a 10-percent disability rating 
under Diagnostic Code 5284 or even Diagnostic Code 5099-5278.  
38 C.F.R. § 4.3.  

Fenderson Consideration

The Board has assigned a higher 40-percent rating for the 
veteran's low back disability prior August 1, 2006 and a 
higher 10-percent rating for his lower left extremity 
radiculopathy from January 10, 2005 to July 31, 2006.  There 
is no basis to further "stage" any of his ratings for his 
disabilities on appeal.  Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Consideration

Following his August 2006 Travel Board hearing, the veteran 
submitted records concerning the amount of time he has missed 
from work due to his back disability, and as mentioned he 
waived his right to have this additional evidence initially 
considered by the RO.  The rating schedule and disability 
evaluations allowed for the periods indicated above address, 
as far as is practical, the impairment on earning capacity 
due to the disabilities in question.  That is to say, 
generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1 
(2007).  And there is nothing in the record to distinguish 
this case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Thus, the Board finds that the currently 
assigned ratings for the low back and bilateral foot 
disabilities, to include the increases granted in this 
decision, sufficiently address as far as can practicably be 
determined the average impairment of earning capacity due to 
these conditions.  In addition, there is no evidence 
revealing frequent periods of hospitalization.  Instead, the 
overwhelming majority of the veteran's evaluation and 
treatment has been on an outpatient - as opposed to 
inpatient, basis.  Therefore, in the absence of such factors, 
the Board finds that the requirements are not met for 
submission of this case to the Director of VA's Compensation 
and Pension Service for consideration of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

For the period prior to August 1, 2006, a higher initial 
disability rating of 40 percent is granted for the low back 
IVDS, subject to the laws and regulations governing the 
payment of VA compensation.

From August 1, 2006, onwards, the claim for a disability 
rating higher than 40 percent for the low back IVDS is 
denied.

From December 11, 2003 to January 9, 2005, an initial 
disability rating higher than 10 percent for the associated 
radiculopathy of the left lower extremity is denied. 

From January 10, 2005 to July 31, 2006, a higher 10 percent 
rating is granted for the associated radiculopathy of the 
left lower extremity, subject to the laws and regulations 
governing the payment of VA compensation.

From August 1, 2006 onwards, the claim for a disability 
rating higher than 10 percent for the associated 
radiculopathy of the left lower extremity is denied.

An initial disability rating higher than 10 percent for 
bilateral plantar fasciitis is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


